105 F.3d 663
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Rick Lloyd CARMER, Appellant.
No. 96-3302.
United States Court of Appeals, Eighth Circuit.
Jan. 10, 1997.

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Rick Lloyd Carmer pleaded guilty to being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1).  The district court1 granted the government's motion for a downward departure under U.S. Sentencing Guidelines Manual § 5K1.1, p.s.  (substantial assistance), and sentenced him to 20 months imprisonment.


2
Carmer argues on appeal that the district court improperly concluded it did not have authority to depart downward based on his drug rehabilitative efforts and the deferral of parole on an Iowa term of imprisonment.  After carefully reviewing the record we conclude that the district court did not err in sentencing Carmer, and we accordingly affirm the judgment.



1
 The Honorable Harold D. Vietor, United States District Judge for the Southern District of Iowa